Severance Plan for Clorox Executive Committee Members
Effective as of August 13, 2009

The Severance Plan for Clorox Executive Committee Members (the “Plan”) provides
benefits in certain instances to Participants who are employed by The Clorox
Company, a Delaware corporation (“Clorox”) or an Affiliate of Clorox
(collectively, the “Company”) and whose employment is involuntarily terminated.

Article I Definitions

     1.1 “Affiliate” means any corporation or other entity that, now or
hereafter, directly or indirectly owns, is owned by, or is under common
ownership of Clorox. A corporation or other entity shall be deemed to be “owned”
by Clorox where Clorox owns more than fifty percent (50%) of the equity or other
ownership interest in, or has the power to vote on or direct the affairs of such
corporation or other entity.

     1.2 “Base Salary” means the annual base salary of the Participant
immediately prior to termination of employment by the Company.

     1.3 “Board” means the Board of Directors of Clorox.

     1.4 “Bonus Target” means the annual bonus that the Participant would have
received in a fiscal year under the Company’s Annual Incentive Plan (“AIP Plan”)
and/or the Company’s Executive Incentive Compensation Plan (“EIC Plan”), if the
target goals had been achieved.

     1.5 “Code” means the Internal Revenue Code of 1986, as amended.

     1.6 “General Release” means a general release of all claims in the form
attached as Exhibit 1, which may be amended by the Management Development and
Compensation Committee of Clorox’s Board (the “Committee”) at its sole
discretion from time to time.

     1.7 “Medical Insurance Coverage” means any medical, dental, vision and
prescription drug insurance coverage offered by the Company to its salaried
employees.

     1.8 “Misconduct” means any act or omission of the Participant through which
he: (i) willfully neglects significant duties he is required to perform or
willfully violates a material Company policy, and, after being warned in
writing, continues to neglect such duties or continues to violate the specified
Company policy; (ii) commits a material act of dishonesty, fraud,
misrepresentation or other act of moral turpitude; (iii) acts (or omits to act)
with gross negligence in the course of employment; (iv) fails to obey a lawful
direction of the Board or a corporate officer to whom he reports, directly or
indirectly; or (v) acts in any other manner inconsistent with the Company’s best
interests and values.

No act or failure to act on the part of the Participant shall be considered
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief that the Participant’s action or omission was
in the best interests of the Company. Any act or failure to act based upon
authority given pursuant to a resolution duly adopted by the Board, upon the
instructions of the Chief Executive Officer, or upon the advice of counsel for
the Company shall be conclusively presumed to be done or omitted to be done by
the Participant in good faith and in the best interests of the Company. The
Participant shall not be deemed to have committed an act or omission of
Misconduct unless and until the Committee determines that, in its good faith
opinion, the Participant is guilty of conduct described in subparagraphs (i)
through (v) above, and so notifies the Participant specifying the particulars
thereof in detail.

--------------------------------------------------------------------------------

     1.9 “Participant” means a regular salaried employee of the Company
scheduled to work more than twenty (20) hours per week who is a member of the
Clorox Executive Committee (“CEC Member”). A Clorox employee who became or
becomes a CEC Member on or after June 2, 2009 shall be considered a Participant
under this Plan effective immediately. A Clorox employee who was a CEC Member
prior to June 2, 2009, shall be considered a Participant under this Plan upon
termination or expiration of such CEC Member’s employment agreement with the
Company, to the extent that such CEC Member remains a CEC Member after such
termination or expiration.

     1.10 “Section 409A” means Section 409A of the Code, and any related
regulations or other guidance promulgated thereunder by the U.S. Department of
the Treasury or the Internal Revenue Service.

     1.11 “Separation Date” means the last day a Participant is employed by the
Company.

     1.12 “SERP” means The Clorox Company Supplemental Executive Retirement
Plan, as it may be amended from time to time.

     1.13 “Specified Employee” means a Participant who, for purposes of Section
409A of the Code on the Separation Date, is classified as:

          A. an officer of the Company having annual compensation greater than
the compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no
more than fifty (50) officers of the Company shall be determined to be Specified
Employees as of any Separation Date;

          B. a five percent owner of the Company, regardless of compensation; or

          C. a one percent owner of the Company having annual compensation from
the Company of more than $150,000.

     1.14 “Year of Service” means a consecutive or non-consecutive twelve-month
period, including approved leaves of absence, beginning on the first date that a
Participant performs an hour of service for the Company. If a Participant
separates service from the Company and is rehired within a twelve-month period,
any period of less than twelve consecutive months during which the Participant
does not perform an hour of service will be counted when computing Years of
Service. A twelve-month or longer period of separation will not be counted when
computing Years of Service.

2

--------------------------------------------------------------------------------

     1.15 Other Definitions.

      AIP Plan  Section 1.4   Bonus  Section 3.1(B)  CIC Agreement  Section 3.5
  Claimant  Section 4.2   Clorox  Recital    COBRA  Section 3.1(D)  Committee 
Section 1.6   Company  Recital    EIC Plan  Section 1.4   ERISA  Section 5.6  
Other Benefits  Section 3.5   Plan  Recital    Plan Administrator  Section 4.1  


Article II Termination of Employment

     2.1 By Company for Misconduct. The Company may terminate the Participant's
employment for Misconduct (as defined in Section 1.8 above) at any time in
accordance with such definition. The Company shall pay the Participant the
salary and other amounts (e.g., accrued but unused vacation) to which he is
entitled by law through the Separation Date or under the terms of another
compensation or benefit plan, program or arrangement sponsored by the Company,
and thereafter the Company's obligations shall terminate. The Participant shall
not be entitled to any benefits under the Plan.

     2.2 By Participant. The Participant may, after satisfying any obligation to
provide advance written notice to the Company and continuing his employment
until the end of such period, terminate his employment, for any reason or no
reason. The Company shall pay the Participant the salary and other amounts
(e.g., accrued but unused vacation) to which he is entitled by law through the
end of the Participant's employment or under the terms of another compensation
or benefit plan, program or arrangement sponsored by the Company, and thereafter
the Company's obligations shall terminate. The Participant shall not be entitled
to any benefits under the Plan.

     2.3 By Company at Will. The Company may, at any time, with or without
notice, and for any reason or no reason, terminate the Participant's employment.
If the Company terminates the Participant’s employment other than for Misconduct
or on account of disability, the severance payment provisions of Article III
shall apply and the Company shall have no additional liability. The Company’s
progressive discipline policy and practice do not apply to such terminations.

Article III Severance Benefits

     3.1 A Participant whose employment with the Company is involuntarily
terminated by the Company other than for Misconduct or on account of disability
is entitled to receive the benefits described below:

3

--------------------------------------------------------------------------------

          A. An amount equal to two times the Participant’s Base Salary. Such
amount shall be paid as soon as reasonably practicable and, subject to Section
3.4, no later than thirty (30) days after the Separation Date.

          B. An amount equal to:

          # of days in the current fiscal year           Bonus  X    through the
Separation Date    X  75%         365     


This amount will be paid after the close of the fiscal year at the same time
that AIP and EIC Plan award payments are made to then employed executives;
provided, however, that if the Participant is a Specified Employee (as defined
in Section 1.409A-1(i) of the Treasury Department Regulations) on the Separation
Date, such payments shall be made in accordance with Section 3.4 below. For
purposes of this section, "Bonus" means a percentage of the Participant's Bonus
Target for such fiscal year based upon the application of the overall corporate
results factor and the division and/or functional results factor, if applicable,
of the AIP and/or EIC Plan award calculation matrix. The Bonus will not be based
on any personal objectives factor; thus, the individual modifier to be applied
to the corporate and business and/or functional results, if any, will be
calculated at 100%.

Provided, however, that if the Participant meets retirement eligibility on the
Separation Date and thus is eligible to receive a retirement bonus in accordance
with the terms of the Company’s AIP Plan, EIC Plan or any other plan adopted by
the Company, the Company may determine, in its sole discretion, to either pay
such retirement bonus or pay the amount calculated in accordance with this
Section 3.1(B), but it shall not be obligated to pay both.

          C. If the Participant as of the Separation Date is at least age 53 and
has at least 8 Years of Service, and became eligible for participation in the
SERP prior to its closure to new participants in April 2007, but has not reached
age 55 and/or has less than 10 Years of Service, then for the purpose of
determining early retirement eligibility and calculating the Early Retirement
Benefit (including, but not limited to, determining the Normal Retirement
Benefit, Early Retirement Date and any reduction factors used in calculating the
Early Retirement Benefit) under the SERP the Participant’s age, if less than 55,
will be deemed to be 55 years and 0 months on the Early Retirement Date and the
Participant’s Years of Service, if less than 10, will be deemed to be 10. Under
these circumstances, the Participant’s Early Retirement Benefit shall be
calculated based upon the Participant’s Compensation (as defined in the SERP)
earned on or prior to the Participant’s Separation Date.

          D. The Company shall provide the Participant with the benefits
described in either paragraph (i) or (ii) below, as follows:

4

--------------------------------------------------------------------------------


(i) if the Participant participated in a Company self-insured medical plan
(which does not satisfy the requirements of Section 105(h)(2)) of the Code
immediately prior to the Separation Date, then (a) the Participant shall have
the right to continue in such plan for a period of up to two (2) years (as
determined below) following the date on which his coverage would otherwise
terminate under such plan on account of termination of employment (without for
this purpose taking into account any health care continuation rights under COBRA
(as defined below)) and (b) the Company shall pay to the Participant, or cause
to have paid on the Participant's behalf, an amount equal to the Company's
portion of the premiums payable for a period of up to two (2) years (as
determined below) starting from the Separation Date, under the Company's group
health plans for providing Medical Insurance Coverage to the Participant and to
those family members covered through Participant under the Medical Insurance
Coverage in effect at the time of the Separation Date. Such coverage described
in (a) above shall be provided under the group health plans in which Participant
and his covered family members are participating at the time of the Separation
Date or subsequently elect in accordance with the Company's applicable
established procedures. Subject to Section 3.4, the Company shall pay or cause
to have paid all amounts due under section 3.1(D)(i)(b) in up to two annual
installments, with the first installment due or credited within thirty (30) days
after the Separation Date and a subsequent installment being made or credited on
the anniversary thereof; provided, however, that either installment shall be
prorated or eliminated to the extent that the Participant becomes eligible for
other health coverage through a subsequent employer or reaches the age of 65
years during the year covered by the installment; or               (ii) if
paragraph (i) above is not applicable (because the Participant participated in a
health benefit program to which Section 105(h) of the Code is not applicable,
such as the Company's HMO immediately prior to the Separation Date), the Company
shall continue to provide benefits under such health plan on the same basis as
for an employee of the Company, for a period of up to two (2) years (as
determined below) starting from the Separation Date.

Each continued health benefit described herein shall cease upon the earliest of:
(i) two years from the Separation Date; (ii) the Participant’s 65th birthday; or
(iii) the Participant’s eligibility for such particular health benefit under a
subsequent employer’s group health plans. Any period of participation hereunder
shall not be subtracted from the period of months for which the Participant is
eligible for benefits under the Consolidated Omnibus Budget Reconciliation Act
of 1985 ("COBRA"). As such, upon the cessation of coverage under this Section
3.1(D), the Participant shall be entitled to elect continued coverage under
COBRA (at the Participant's sole expense) for the full period the Participant
would have otherwise been entitled to had the Participant's qualifying event
(within the meaning of COBRA) occurred on the date of such cessation of
coverage.

          E. In addition, solely for purposes of determining eligibility for
retiree Medical Insurance Coverage, the Participant shall be credited with two
additional years of age and service as of the Separation Date. If, taking into
account these additional credits, the Participant would meet the age and service
requirements for non-subsidized or subsidized participation under the Company’s
retiree Medical Insurance Coverage as and if offered to similarly situated
former employees, the Participant shall have the right to continued
participation under such retiree Medical Insurance Coverage on the same terms
and conditions as for such former employees, including applicable retiree
premium contributions from the Participant as in effect from time to time. Such
right to participate shall apply from the time such coverage would otherwise
terminate pursuant to Section 3.1(D) above and shall continue until the
Participant attains age 65; thereafter the Participant may participate in the
Company's post-65 retiree Medical Insurance Coverage as and if it may exist from
time to time in the future, if he would be eligible to participate pursuant to
the terms of that plan. The Company reserves the right to amend or eliminate
retiree Medical Insurance Coverage and nothing in this paragraph guarantees such
coverage.

5

--------------------------------------------------------------------------------

     3.2 A Participant shall not be entitled to the severance benefits set forth
in this Article III if the Participant is terminated by the Company but
continues to be employed by, or is offered employment with: (i) a third party or
its related entity, in connection with an outsourcing of such Participant to
such third party or related entity; or (ii) any entity or individual that
acquires all or any portion of the assets or operations of the Company, or that
assumes responsibility for the performance of the obligations of all or any
portion of the Company.

     3.3 As a condition to receipt of the severance benefits set forth in this
Article III, a Participant must execute a General Release within the time
specified therein. If the Participant does not execute the General Release
within the time provided, or having executed such General Release, effectively
revokes the General Release, or fails to comply with his obligations and
requirements under the General Release, then the Company will not be obligated
to provide any benefits or payments of any kind to the Participant pursuant to
this Plan and the Participant shall be obligated to return to the Company any
payments or benefits previously provided to the Participant pursuant to the
Plan.

     3.4 Notwithstanding the foregoing, if the Participant is a Specified
Employee on the Separation Date, all payments specified in this Article III that
are subject to Section 409A but are not made by March 15 of the year immediately
following the Separation Date, may be made to the extent that the amount does
not exceed two times the lesser of (i) the sum of the Participant's annualized
compensation based upon the annual rate of pay for services provided to the
Company for the taxable year preceding the termination, or (ii) the maximum
amount ($245,000 in 2009) that may be taken into account pursuant to Section
401(a)(17) of the Code for the year in which the Participant has terminated. Any
amounts exceeding such limit, may not be made before the earlier of the date
which is six (6) months after the Separation Date or the date of death of the
Participant. Furthermore, any payments pursuant to this Article III shall be
postponed until six (6) months following the end of the consulting period so
long as the Participant continues to work on a consulting basis for the Company
following termination and such consulting requires the Participant to work more
than 20% of his average hours worked during the 36 months preceding his
termination. Any payments that were scheduled to be paid during the six (6)
month period following the Participant's Separation Date, but which were delayed
pursuant to this Section 3.4, shall be paid without interest on, or as soon as
administratively practicable after, the first day following the six (6) month
anniversary of the Participant's Separation Date (or, if earlier, the date of
Participant's death). Any payments that were originally scheduled to be paid
following the six (6) months after the Participant's Separation Date shall
continue to be paid in accordance to their predetermined schedule.

6

--------------------------------------------------------------------------------

     3.5 Notwithstanding any other provision of the Plan to the contrary, any
benefits payable to a Participant under this Plan shall be in lieu of any
severance benefits payable by the Company to such individual under any other
arrangement covering the individual, unless expressly otherwise agreed to by the
Company in writing. Further, in the event that the Participant is entitled to
receive severance benefits under any agreement or contract with the Company,
excluding that certain Amended and Restated Change in Control Agreement for
Level 1 Executives entered into between certain Participants and Clorox ("CIC
Agreement"); any plan, policy, program or other arrangement adopted or
established by the Company; under the Worker Adjustment and Retraining
Notification (WARN) Act, 29 U.S.C. § 2101 et seq., or other applicable law
providing for payments from Clorox or its subsidiaries or affiliates on account
of termination of employment, including pay in lieu of advance notice of
termination (“Other Benefits”), any severance benefits payable hereunder shall
be reduced by the Other Benefits. In the event that the Participant becomes
entitled to receive benefits under a CIC Agreement entered into between such
Participant and Clorox, any benefits payable thereunder shall be in lieu of any
severance benefits payable under the Plan.

Article IV Plan Administration and Claims

     4.1 Plan Administration. The Committee shall serve as the person
responsible for administration of the Plan ("Plan Administrator"). As the Plan
Administrator, the Committee has full discretionary authority to administer and
interpret the Plan, including discretionary authority to determine eligibility
for participation and for benefits under the Plan and to correct errors. The
Plan Administrator may delegate administrative duties to other Company personnel
or to any other committee. Any such delegation will carry with it the full
discretionary authority of the Plan Administrator to carry out these duties. Any
determination by the Plan Administrator or its delegate will be final and
conclusive upon all persons and shall be given the maximum deference allowed by
law.

     4.2 Claims Procedure. If an individual (“Claimant”) believes that he or she
is entitled to a benefit under the Plan that is greater than the benefit about
which the Claimant has received notice under the Plan, the Claimant may submit a
written application to the Plan Administrator or its delegate within 90 days of
having been denied such a benefit. The Claimant will generally be notified of
the approval or denial of this application within 90 days (180 days if the Plan
Administrator (or its delegate) determines that an extension of time for
processing is required and provides written notice to the Claimant) of the date
that the Plan Administrator (or its delegate) receives the application. If the
claim is denied in whole or in part, the notification will state specific
reasons for the denial, reference the Plan provisions on which the denial is
based, include a description of any additional materials or information
necessary for the Claimant to perfect the claim and an explanation of why such
material or information is necessary, and describe the Plan's claims review
procedures. The Claimant will have 60 days to file an appeal of the denial with
the Plan Administrator (or its delegate). This appeal will include the reasons
for requesting an appeal, facts supporting the appeal and any other relevant
comments. The Plan Administrator (or its delegate), operating pursuant to its
discretionary authority to administer and interpret the Plan and to determine
eligibility for benefits under the terms of the Plan, will generally make a
final, written determination of the Claimant’s appeal within 60 days (120 days
if the Plan Administrator (or its delegate) determines that an extension of time
for processing is required and provides written notice to the Claimant) of
receipt of the request for review. If the appeal is denied in whole or in part,
the notification will state specific reasons for the denial, reference the Plan
provisions on which the denial is based, and notify the Claimant of the right to
initiate an arbitration proceeding in accordance with Section 4.3. The Claimant
must exhaust the procedures set forth in this Section 4.2 before initiating an
arbitration proceeding relating to a claim for benefits under the Plan in
accordance with Section 4.3. Each Participant agrees as a condition of
participating in this Plan that arbitration is the exclusive dispute resolution
mechanism with respect to the Plan following a Claimant's exhaustion of the
procedures described in this Section 4.2.

7

--------------------------------------------------------------------------------

     4.3 Arbitration. Within one (1) year following a Claimant's exhaustion of
the procedures in Section 4.2, any remaining controversy relating to the Plan
shall be settled by the Claimant and the Company solely pursuant to final and
binding arbitration before a single arbitrator in accordance with the then
current commercial arbitration rules of the American Arbitration Association,
and judgment on the award rendered by the arbitrator may be entered by any court
having jurisdiction thereof. Failure by the Claimant to initiate arbitration
within the one (1) year time period set forth above shall prevent the Claimant
from any pursuit of such claim by any means, whether through arbitration or
otherwise, and the resolution of such claim upon the completion of the claims
procedure set forth in Section 7.2 shall be final and binding on Claimant and
any and all successors in interest, The arbitrator shall determine whether to
affirm or reverse the Plan Administrator's (or its delegate's) denial of the
appeal, and shall reverse such denial if the Plan Administrator's (or its
delegate's) decision was arbitrary or capricious. The arbitrator shall have no
power to alter, add to, or subtract from any provision of this Plan. The
arbitrator’s decision shall be final and binding on all parties, if warranted on
the record and reasonably based on applicable law and the provisions of this
Plan. The arbitrator shall have no power to award any damages that are not
permitted by ERISA, and under no circumstances shall an award contain any amount
that in any way reflects any of such types of damages. Each party shall bear its
own attorney’s fees, but the Company shall bear the costs and expenses of
arbitration (provided that if the Company prevails in the arbitration, the
arbitrator may, in his or her discretion, require the Claimant to pay or
reimburse the Company for all or a portion of such costs and expenses). The
location of the arbitration shall be within fifty (50) miles of the last place
of employment with the Company of the Participant with respect to whose
potential Plan benefit the claim is brought. Service of legal process should be
directed to the Legal Services Department of Clorox. Process may also be served
on the Corporate Secretary of Clorox. Clorox’s employer identification number is
31-0595760. Clorox’s address and telephone number are: 1221 Broadway, Oakland,
CA 94612, (510) 271-7000.

Article V Miscellaneous Provisions

     5.1 Assignment. To the fullest extent permitted by law, Plan benefits are
not assignable.

     5.2 Death of Participant. If a Participant dies after an involuntary
termination, the benefit that otherwise would have been payable to the
Participant will be paid, in a single sum payment, as soon as administratively
practicable to the Participant’s surviving spouse, or if there is no such
spouse, to the Participant’s estate.

     5.3 Compliance. Plan benefits are conditioned on a Participant’s compliance
with any confidentiality agreement or release that the Participant has entered
into with Clorox and/or with an Affiliate in addition to any other requirement
or obligation set forth in this Plan or the General Release.

8

--------------------------------------------------------------------------------

     5.4 Amendment and Termination. The Board or the Committee, by a signed
writing, may amend or terminate this Plan at any time, with or without notice;
provided, however, that this Plan may not be amended or terminated to reduce or
eliminate benefits that would otherwise be payable under the Plan to
Participants who are entitled to benefits under Article III as of the date such
amendment or termination is approved by the Board or the Committee, as
applicable.

     5.5 Continued Services. This Plan does not provide a Participant with any
right to continue employment with the Company or affect the right of the Company
to terminate the services of any individual at any time with or without cause.

     5.6 Governing Law. This Plan is intended to be an unfunded welfare benefit
plan within the meaning of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”). To the extent applicable and not preempted by ERISA, the
laws of the State of California will govern this Plan.

     5.7 Plan Year. The Plan’s fiscal records are maintained on a fiscal year
basis with a June 30 year end.

     5.8 Source of Payments. Benefits payable under the Plan are not funded and
are payable only from the general assets of Clorox or the appropriate Affiliate.

     5.9 Section 409A. To the extent applicable, it is intended that this Plan
and any payment made hereunder shall comply with the requirements of Section
409A. Any provision that would cause the Plan or any payment hereunder to fail
to satisfy Section 409A shall have no force or effect until amended to the
minimum extent required to comply with Section 409A, which amendment may be
retroactive to the extent permitted by Section 409A.

     5.10 Gender, Number and References. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural. Any
reference in the Plan to a Section of the Plan or to an act or code or to any
section thereof or rule or regulation thereunder shall be deemed to refer to
such Section of the Plan, act, code, section, rule or regulation, as may be
amended from time to time, or to any successor Section of the Plan, act, code,
section, rule or regulation.

     5.11 Severability. The provisions of this Plan are severable and in the
event that a court of competent jurisdiction determines that any provision of
this Plan is in violation of any law or public policy, in whole or in part, only
the portions of this Plan that violate such law or public policy shall be
stricken. All portions of this Plan that do not violate any statute or public
policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Plan shall modify
the stricken terms as narrowly as possible to give as much effect as possible to
the intent of the Company under this Plan.

9

--------------------------------------------------------------------------------

     5.12 Notices. All notices or other communications required or permitted
hereunder shall be made in writing. Notice shall be effective on the date of
delivery if delivered by hand, on the first business day following the date of
dispatch if delivered utilizing next day service by a recognized next day
courier to the applicable address set forth below, or if mailed, three business
days after having been mailed, postage prepaid, by certified or registered mail,
return receipt requested, and addressed to the applicable address set forth
below. Notice given by facsimile shall be effective upon written confirmation of
receipt of the facsimile.

  If to the Participant:    To the residence address for the Participant last
shown on the Company’s  payroll records.    If to the Company:    The Clorox
Company  1221 Broadway  Oakland, California 94612  Attention: General Counsel 
Fax: 510-271-1696 


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

     5.13 Waiver. No waiver of any breach of any term or provision of this Plan
by the Company shall be construed to be, nor shall be, a waiver of any other
breach of this Plan. No waiver shall be binding unless in writing and signed by
the Company.

     5.14 Tax Withholding. All amounts or benefits payable pursuant to the Plan
shall be subject to such withholding taxes as may be required by law.

10

--------------------------------------------------------------------------------

EXHIBIT 1
GENERAL RELEASE

This document is an important one. You should review it carefully and, if you
agree to it, sign at the end on the line indicated.

You have 21 days to sign this Release, during which time you are advised to
consult with an attorney regarding its terms.

After signing this Release, you have seven days to revoke it. Revocation should
be made in writing and delivered so that it is received by the Corporate
Secretary of The Clorox Company, 1221 Broadway, Oakland, CA 94612 no later than
4:30 p.m. on the seventh day after signing this Release. If you do revoke this
Release within that time frame, you will have no rights under it. This Release
shall not become effective or enforceable until the seven day revocation period
has expired.

The agreement for payment of consideration in paragraph 2 will not become
effective until the seven day revocation period has passed.

     This GENERAL RELEASE is entered into between The Clorox Company
(hereinafter referred to as "Employer") and _____________________ (hereinafter
referred to as "Executive"). Defined terms used in this General Release not
defined herein shall have the meaning set forth in the Severance Plan (as
defined below). Employer and Executive agree as set forth herein, including as
follows:

1. Executive's regular employment with Employer will terminate as of
_________________, 20_. Executive is ineligible for reemployment or
reinstatement with Employer.

2. Upon Executive's acceptance of the terms set forth herein, the Employer
agrees to provide the Executive with compensation and benefits set forth in
Article III of the Severance Plan for Clorox Executive Committee Members (the
“Severance Plan”), which compensation and benefits shall be provided subject to
the terms and conditions of the Severance Plan, a copy of which is attached to
this General Release.

11

--------------------------------------------------------------------------------

3. (a) In consideration of the Employer providing Executive this compensation,
Executive and Executive's heirs, assignees and agents agree to release the
Employer, all affiliated companies, agents and employees and each of their
successors and assigns (hereinafter referred to as "Releasees") fully and
finally from any claims, liabilities, demands or causes of action which
Executive may have or claim to have against the Releasees at present or in the
future, except for the following: (i) claims for vested benefits under the terms
of an employee compensation or benefit plan, program or arrangement sponsored by
the Company, (ii) claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds, (iii) claims
related to Executive’s COBRA rights, and (iv) claims for indemnification to
which Executive is or may become entitled, including but not limited to claims
submitted to an insurance company providing the Company with directors and
officers liability insurance. The claims released may include, but are not
limited to, any tax obligations as a result of the payment of consideration
referred to in paragraph 2, and claims arising under federal, state or local
laws prohibiting discrimination in employment, including the Age Discrimination
in Employment Act (ADEA) or claims growing out of any legal restrictions on the
Employer's right to terminate its employees. Claims of discrimination, wrongful
termination, age discrimination, and any claims other than for vested benefits
are hereby released.

     (b) By signing this document, Executive agrees not to file a lawsuit to
assert such claims. Executive also agrees that if Executive breaches this
provision, Executive will be liable for all costs and attorneys' fees incurred
by any Releasee resulting from such action and shall pay all expenses incurred
by a Releasee in defending any proceeding pursuant to this Section 3(b) as they
are incurred by the Releasee in advance of the final disposition of such
proceedings, together with any tax liability incurred by the Releasee in
connection with the receipt of such amounts; provided, however, that the payment
of such expenses incurred in advance of the final disposition of such proceeding
shall be made only upon delivery to the Executive of an undertaking, by or on
behalf of the Releasee, to repay all amounts so advanced to the extent the
arbitrator in such proceeding affirmatively determines that the Executive is the
prevailing party, taking into account all claims made by any party to such
proceeding.

12

--------------------------------------------------------------------------------

4. By signing this document, Executive is also expressly waiving the provisions
of California Civil Code section 1542, which provides as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

     By signing this document, Executive agrees and understands that Executive
is releasing unknown as well as known claims related to Executive's employment
in exchange for the compensation set forth above.

5. Executive agrees to maintain in complete confidence the terms of this
Release, except as it may be necessary to comply with a legally compelled
request for information. It is agreed since confidentiality of this Release is
of the essence, damages for violation being impossible to assess with precision,
that $10,000 is a fair estimate of the damage caused by each disclosure and is
agreed to as the measure of damages for each violation.

6. Executive agrees that for a period of two years after termination of his
employment, he shall not, for himself or any third party, directly or indirectly
solicit for employment any person employed by the Employer, or any of its
affiliates, during the period of such person's employment and for a period of
one year after the termination of such person's employment with the Employer.

13

--------------------------------------------------------------------------------

7. Executive's execution of this General Release and the absence of an effective
revocation of such General Release by Executive shall constitute Executive's
resignation from all offices, directorships and other positions then held with
the Employer or any of its affiliates, and any other position held for the
benefit of or at the request of the Employer or any of its affiliates, and
Executive hereby agrees that this General Release constitutes such resignation.
Executive also agree to execute a confirmatory letter of resignation if
requested.

8. Executive hereby acknowledges and agrees that all personal property and
equipment furnished to or prepared by the Executive in the course of or incident
to his employment, belong to the Employer and shall, if physically returnable,
be promptly returned to the Employer upon termination of his employment.
"Personal property" includes, without limitation, all books, manuals, records,
reports, notes, contracts, lists, blueprints, and other documents, computer
media or materials, or copies thereof, and Proprietary Information. Following
termination, the Executive will not retain any written or other tangible
material containing any Proprietary Information. "Proprietary Information" is
all information and any idea in whatever form, tangible or intangible,
pertaining in any manner to the business of the Employer or any its affiliates,
or to its clients, consultants, or business associates, unless: (i) the
information is or becomes publicly known through lawful means; (ii) the
information was rightfully in the Executive's possession or part of his general
knowledge prior to his employment by the Employer; or (iii) the information is
disclosed to the Executive without confidential or proprietary restriction by a
third party who rightfully possesses the information (without confidential or
proprietary restriction) and did not learn of it, directly or indirectly, from
the Employer.

14

--------------------------------------------------------------------------------

9. Following termination, Executive will continue to abide by the Employer's
policy that prohibits discussing any aspect of the Employer's business with
representatives of the press without first obtaining the permission of the
Employer's Public Relations Department.

10. Nothing in this General Release is intended to limit any remedy of the
Employer under the California Uniform Trade Secrets Act (California Civil Code
Section 3426), or otherwise available under law.

11. The provisions of this General Release are severable and in the event that a
court of competent jurisdiction determines that any provision of this General
Release is in violation of any law or public policy, in whole or in part, only
the portions of this General Release that violate such law or public policy
shall be stricken. All portions of this General Release that do not violate any
statute or public policy shall not be affected thereby and shall continue in
full force and effect. Further, any court order striking any portion of this
General Release shall modify the stricken terms as narrowly as possible to give
as much effect as possible to the intent of the Employer and Executive under
this General Release.

12. Executive agrees to indemnify and hold Employer harmless from and against
any tax obligations for which Executive may become liable as a result of this
Release and/or payments made pursuant to the Severance Plan, other than tax
obligations of the Employer resulting from the nondeductibility of any payments
made pursuant to this Release or the Severance Plan.

13. Agreeing to this Release shall not be deemed or construed by either party as
an admission of liability or wrongdoing by either party.

14. This Release, the Severance Plan and the plans of The Clorox Company
referred to in the Severance Plan set forth the entire agreement between
Executive and the Employer. This Release is not subject to modification except
in writing executed by both of the parties. The Clorox Company plan documents of
plans referred to in the Severance Plans may be amended in accordance with the
provisions of those plans.

15

--------------------------------------------------------------------------------

     Executive acknowledges by signing below that Executive has not relied upon
any representations, written or oral, not set forth in this Release.

Executive

Dated:

THE CLOROX COMPANY

By:

Dated:

16

--------------------------------------------------------------------------------